Citation Nr: 0308239	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  99-08 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
hearing loss.

(The issue of entitlement to service connection for 
amyotrophic lateral sclerosis, to include a bilateral leg 
disorder, as secondary to residuals of compression fractures 
of thoracic vertebrae and injury to cervical vertebrae was 
the subject of an earlier decision.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to January 
1963.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  June 1999 by the Indianapolis, 
Indiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  Based on the results of VA audiological testing in May 
1999, auditory acuity received numeric designations of III in 
the right ear and II in the left ear.

2.  The VA Chief of Audiology certified that speech 
discrimination testing could not be completed in May 1999 due 
to the veteran's poor speech production.

3.  Based on the results of VA audiological testing in June 
2000, auditory acuity received numeric designations of VII in 
the right ear and III in the left ear.

4.  The examining audiologist certified that speech 
discrimination testing could not be completed in June 2000 
due to the veteran's inability to speak.


CONCLUSIONS OF LAW

1.  A compensable evaluation for hearing loss is not 
warranted prior to June 21, 2000.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.85 (1998); 38 C.F.R. § 4.85 
(2002); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

2. An evaluation of 20 percent for hearing loss is warranted 
from June 21, 2000.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.85 (1998); 38 C.F.R. § 4.85 (2002); Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).   

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claim which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefit which the veteran is seeking.  The 
Board determined that additional information was needed from 
the VA audiologist who conducted an audiological examination 
of the veteran in June 2000, and such information was 
obtained in March 2003.  In view of the fact that this 
decision grants the veteran's claim, further evidence is not 
needed to substantiate the claim.  The Board concludes that 
all reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim and that the 
notice provisions of the VCAA have been complied with.  The 
Board finds that there will be no prejudice to the veteran if 
the Board decides his appeal at this time and the Board will, 
therefore, proceed to consider the veteran's claim on the 
merits.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, following an initial award of service 
connection for a disability, separate ratings can be assigned 
for separate periods of time, a practice known as "staged 
ratings".  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  As the veteran has appealed the initial rating 
assigned by the RO for his service connected hearing loss, 
the Board will consider whether staged ratings are 
appropriate.

Effective June 10, 1999, the schedular criteria for the 
evaluation of service-connected ear diseases and, 
specifically, hearing loss, underwent revision. Where a law 
or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeals 
process has been concluded, the version of the law or 
regulation most favorable to the appellant must apply unless 
Congress or the Secretary provides otherwise.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  As there is no indication 
that the Secretary has precluded application of either the 
old or amended version of the pertinent regulations, due 
process considerations dictate that the veteran's claim for 
an increased evaluation for service-connected defective 
hearing be considered under the pertinent regulations 
effective both before and after the June 10, 1999 changes to 
the rating schedule.  See Bernard v. Brown, 
4 Vet. App. 384 (1995).

The evaluation of bilateral defective hearing range from 
noncompensable to 100 percent is based on organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  Prior 
to June 10, 1999, 38 C.F.R. § 4.85(c) (1998) provided that 
Table VIa provided numeric designations based solely on 
puretone averages and was for application only when the Chief 
of the Audiology Clinic certified that language difficulties 
or inconsistent speech audiometry scores made the use of both 
puretone average and speech discrimination inappropriate.  
Since June 10, 1999, 38 C.F.R. § 4.85(c) (2002) provides that 
Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on the puretone threshold average, and 
Table VIa will be used when the examiner certifies that use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. § 4.86, pertaining to exceptional patterns of 
hearing impairment.

In the veteran's case, a report in May 1999 by a VA 
audiologist that speech discrimination testing could not be 
completed due to the veteran's poor speech production and his 
limited mobility was approved by the Chief of the Audiology 
and Speech Pathology Service, thus complying with 38 C.F.R. 
§ 4.85(c) (1998) and permitting the evaluation of the 
veteran's hearing impairment solely on pure tone threshold 
averages.  In March 2003, a VA audiologist who conducted an 
audiological examination of the veteran in June 2000 reported 
that speech discrimination testing could not be completed due 
to the veteran's inability to speak, thus complying with 
38 C.F.R. § 4.85(c) (2002) and permitting the evaluation of 
the veteran's hearing impairment solely on pure tone 
threshold averages.

Table VIa and Table VII, Percentage Evaluations for Hearing 
Impairment, were not revised when the regulatory amendments 
of June 10, 1999, were promulgated and, therefore, the 
veteran's hearing impairment will be rated using those 
tables.

At a VA audiological examination in May 1999, the pure tone 
threshold averages were 49 decibels in the right ear and 46 
decibels in the left ear.  Under Table VIa, a pure tone 
threshold average of 49 receives a numeric designation of 
III, and a pure tone threshold average of 46 receives a 
numeric designation of II.  Auditory acuity of III in one ear 
and II in the other ear warrants a non-compensable (zero 
percent) evaluation.  See 38 C.F.R. § 4.85, Table VII (2002).

A rating decision in June 1999 granted entitlement to service 
connection for hearing loss and assigned a non-compensable 
evaluation from May 18, 1998.

At a VA audiological examination on June 21, 2000, the pure 
tone threshold average in the right ear was 83 decibels and 
the pure tone threshold average in the left ear was 55 
decibels.  Under Table VIa, a pure tone threshold average of 
83 receives a numeric designation of VII, and a pure tone 
threshold average of 55 receives a numeric designation of 
III.  Auditory acuity of VII in one ear and III in the other 
ear warrants an evaluation of 20 percent.  See 38 C.F.R. 
§ 4.85, Table VII (2002).

The Board notes that the results of the 2 VA audiological 
examinations in this case differed and the later examination 
showed diminished auditory acuity warranting a higher 
evaluation.  For those reasons, the Board finds that staged 
ratings are appropriate and that an evaluation of 20 percent 
should be granted from June 21, 2000, the date of the 
audiological examination which showed that the veteran's 
hearing impairment warranted that evaluation.  However, a 
compensable evaluation for hearing loss prior to June 21, 
2000, is not warranted, as entitlement to a compensable 
evaluation was not demonstrated until the VA audiological 
examination conducted in June 2000.  See 38 U.S.C.A. § 1155 
(West 20020; 38 C.F.R. § 4.85 (1998); 38 C.F.R. § 4.85 
(2002); Fenderson, supra.  

As the preponderance of the evidence is against the veteran's 
claim of entitlement to a compensable evaluation for hearing 
loss prior to June 21, 2000, the benefit of the doubt 
doctrine does not apply on that issue.  38 U.S.C.A. § 5107(b) 
(West 2002). 





ORDER

An evaluation of 20 percent for hearing loss is granted from 
June 21, 2000.

Entitlement to an increased (compensable) evaluation for 
hearing loss prior to June 21, 2000, is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

